DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
2.	Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “setting a bit setting in the encapsulation, wherein the bit setting is the indication that the policy is incomplete”. It is unclear if “setting a bit setting” in the encapsulation means letting a bit in the encapsulated packet be a particular value, letting a bit in the header that wraps the packet be a particular value, or changing the meaning of a bit position somewhere in the encapsulation process. The claim is therefore indefinite, and rejected; claim 14 is treated in the same fashion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 4, 7, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160087905 A1).

	Regarding claim 1, Liu discloses subject matter relating to packet forwarding. Specifically, Liu discloses a method performed by a source edge node (edge node; see paragraph [0217]; forwarding device; see Fig. 12), the method comprising: 
	receiving, from a source device associated with the source edge node, a packet intended for a destination device associated with a destination edge node (edge node receives request packet; see paragraphs [0205] and [0217] along with Fig. 6 element S601; packet is intended for device associated with a different edge node; see paragraph [0209] and Fig. 4 n.b. the dotted line); 
	determining that a policy related to the packet is incomplete on the source edge node (edge node does not find matching flow table entry for packet; see paragraph [0227] and Fig. 6 element S602; the Examiner notes that flow tables include instructions for what to do with matching packets, i.e. forwarding policy); 
if the flow table entry doesn’t exist at the edge node, edge node sends a message to controller; see paragraph [0227] and Fig. 6 element S602; message may encapsulate packet at issue; see paragraphs [0229 – 0230]; the Examiner understands in context the included packet to be an indication of incomplete policy to the recipient); 
	sending the encapsulated packet to the destination edge node across a network (message incl. initial packet is sent to controller; see paragraph [0227] and Fig. 6 element S602); 
	in response to sending the encapsulated packet, receiving the policy related to the packet from the destination edge node (edge node receives flow table entry (i.e. policy) from controller; see paragraphs [0235 – 0236] and Fig. 6 element S603); 
	programming the policy on the source edge node (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604)
	applying the policy to a subsequent packet received from the source device (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604); and 
	sending the subsequent packet to the destination edge node across the network (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604)
	Liu does not explicitly disclose sending the encapsulated packet and receiving the policy to/from the destination edge node, but rather discloses this with the controller.


	Regarding claims 4 and 12, Liu teach the subject matter of the parent claim(s), as noted above. Liu further discloses
	sending an address of the source device, an identifier of the source device, and an address of the source edge node with the encapsulated packet to the destination edge node (message includes identification information of the edge node (source node) and characteristic information along with encapsulated packet; see paragraphs [0227] and [0229 – 0230]; characteristic information includes source address; see paragraph [0014]; the Examiner notes that the encapsulated packet would include a source address of the device)

	Regarding claims 7 and 15, Liu teaches the subject matter of the parent claim(s), as noted above. Liu further discloses
	establishing a connection with the destination edge node for receiving the policy (policy is received; see paragraphs [0235 – 0236] and Fig. 6; the Examiner understands establishing a connection as encompassing being able to receive packets); and 
	receiving the policy from the destination edge node via the established connection (policy is received; see paragraphs [0235 – 0236] and Fig. 6; the Examiner understands establishing a connection as encompassing being able to receive packets).

	Regarding claim 9, Liu discloses a computing device (device; see paragraph [0385] and Fig. 12) comprising: 
	one or more processors (processor; see paragraph [0385] and Fig. 12); and 
	one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (memory with application; see paragraph [0385] and Fig. 12): 
		receive, from a source device associated with the computing device, a packet intended for a destination device associated with an edge node (edge node receives request packet; see paragraphs [0205] and [0217] along with Fig. 6 element S601; packet is intended for device associated with a different edge node; see paragraph [0209] and Fig. 4 n.b. the dotted line); 
edge node does not find matching flow table entry for packet; see paragraph [0227] and Fig. 6 element S602; the Examiner notes that flow tables include instructions for what to do with matching packets, i.e. forwarding policy);
		encapsulating the packet with an encapsulation that includes an indication that the policy is incomplete on the computing device  (if the flow table entry doesn’t exist at the edge node, edge node sends a message to controller; see paragraph [0227] and Fig. 6 element S602; message may encapsulate packet at issue; see paragraphs [0229 – 0230]; the Examiner understands in context the included packet to be an indication of incomplete policy to the recipient);
		sending the encapsulated packet to the edge node across a network (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604)
		in response to sending the encapsulated packet, receiving the policy related to the packet from the edge node (edge node receives flow table entry (i.e. policy) from controller; see paragraphs [0235 – 0236] and Fig. 6 element S603);
		programming the policy on the computing device (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604)
		applying the policy to a subsequent packet received from the source device; and sending the subsequent packet to the edge node across the network (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604); and
	Liu does not explicitly disclose sending the encapsulated packet and receiving the policy to/from the destination edge node, but rather discloses this with the controller.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Liu by having a destination edge node be the device that handles the missing policy. Liu discloses all of the claimed functions, but simply discloses that some of the functions happen on a controller, rather than the claimed destination edge node. None of the claimed functions must be done on the controller, and would work equally well from the destination edge node. Liu explicitly notes that the specific portion of the network that performs each individual piece is not especially important, and that the different elements are fungible (see paragraphs [0451 – 0453]). Therefore the choice of using the destination edge node or the controller to perform the noted functions would be obvious, because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

4.	Claims 2 – 3, 5, 8, 10 - 11, 13, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160087905 A1) in view of Sharma (US 20180337849 A1)

Regarding claims 2 and 10, Liu teaches the subject matter of the parent claim(s), as noted above. Liu does not explicitly disclose the limitations of claims 2 and 10.

	Sharma discloses subject matter relating to flow forwarding. Specifically, Sharma discloses
	wherein the packet and the subsequent packet are part of a unidirectional data traffic flow from the source device to the destination device (unidirectional flows; see paragraph [0191])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Liu with Sharma by specifying that the flows are unidirectional. One of ordinary skill in the art would have found it obvious to do so, as Liu implies this (unidirectional flows; se Fig. 4 n.b. packet paths with single arrow heads) and flows are either unidirectional or bidirectional-- a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.
	
	Regarding claims 3 and 11, Liu and Sharma teach the subject matter of the parent claim(s), as noted above. Liu does not explicitly disclose the limitations of claims 3 and 11, However, Sharma discloses
flow table entry (i.e. policy) includes action (rule) about the flow; see paragraphs [0144 – 0145] and Fig. 12)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Liu and Sharma with Sharma by specifying that the policy contain a rule about the flow. One of ordinary skill in the art would have found it obvious to do so, as this is a standard feature of flow tables, and would allow for packets of matching flows to be manipulated. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 5 and 13, Liu teach the subject matter of the parent claim(s), as noted above. Liu does not explicitly disclose the limitations of claim 5. However, Sharma discloses
	wherein the network is a cloud computing network (cloud network; see paragraph [0057] and Fig. 1)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Liu with Sharma by specifying that the network is a cloud network. The claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 8 and 16, Liu teach the subject matter of the parent claim(s), as noted above. Liu does not explicitly disclose the limitations of claims 8 and 16. However, Sharma discloses
	receiving an identifier of the destination device with the policy from the destination edge node (flow table entry includes destination address (i.e. identifier); see paragraph [0143] and Fig. 12); and 
	use the identifier to apply the policy to the subsequent packet (destination identifier can be used in the rule to apply the entry (policy); see paragraph [0143] and Fig. 12 element 1220)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Liu with Sharma by specifying that the flow table entry of Liu include a destination device identifier which is used to apply the policy to future packets. One of ordinary skill in the art would have found it obvious to do so, as this is standard for flow table entries, and would allow for routing of future packets. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 17, Liu discloses a method comprising: 
	receiving, at a proximate node from a proximate device associated with the proximate node, a packet intended for a distant device associated with a distant node (edge node receives request packet; see paragraphs [0205] and [0217] along with Fig. 6 element S601; packet is intended for device associated with a different edge node; see paragraph [0209] and Fig. 4 n.b. the dotted line); 
	determining that the proximate node is unable to apply a policy related to the packet (edge node does not find matching flow table entry for packet; see paragraph [0227] and Fig. 6 element S602; the Examiner notes that flow tables include instructions for what to do with matching packets, i.e. forwarding policy);
	encapsulating the packet with an encapsulation that includes an indication that the policy has not been applied at the proximate node (if the flow table entry doesn’t exist at the edge node, edge node sends a message to controller; see paragraph [0227] and Fig. 6 element S602; message may encapsulate packet at issue; see paragraphs [0229 – 0230]; the Examiner understands in context the included packet to be an indication of incomplete policy to the recipient);
	sending the encapsulated packet from the proximate node to the distant node across a virtualized network (message incl. initial packet is sent to controller; see paragraph [0227] and Fig. 6 element S602);
	receiving, at the proximate node, an identifier of the distant device from the distant node (edge node receives flow table entry (i.e. policy) from controller; see paragraphs [0235 – 0236] and Fig. 6 element S603);
	based at least in part on the identifier of the distant device, programming the policy on the proximate node (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604);  Lee & Hayes P.C. 509.324.925622 Atty Docket No. C237-0058US
edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604); and
	sending the subsequent packet from the proximate node to the distant node across the virtualized network (edge node processes packet according to received flow table entry (i.e. policy); see paragraphs [0237 – 0238] and Fig. 6 element S604)
	Liu does not explicitly disclose:
	a) sending the encapsulated packet and receiving the policy to/from the destination edge node, but rather discloses this with the controller.
	b) a virtualized network, and 
	c) receiving and using an identifier of the distant device to program the policy.
 
	Regarding a) it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Liu by having a destination edge node be the device that handles the missing policy. Liu discloses all of the claimed functions, but simply discloses that some of the functions happen on a controller, rather than the claimed destination edge node. None of the claimed functions must be done on the controller, and would work equally well from the destination edge node. Liu explicitly notes that the specific portion of the network that performs each individual piece is not especially important, and that the different elements are fungible (see paragraphs [0451 – 0453]). Therefore the choice of using the destination edge node or the controller to perform the noted functions would be obvious, because the substitution of one known element for another, 
	Regarding b) and c), Liu discloses a virtual network (virtual network; see paragraphs [0083], [0112[, [0185], and Fig. 19), and receiving and using the destination identifier (flow table entry includes destination address (i.e. identifier); see paragraph [0143] and Fig. 12; destination identifier can be used in the rule to apply the entry (policy); see paragraph [0143] and Fig. 12 element 1220).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Liu with Sharma by b) noting that the network can be a virtual one, and c) specifying that the flow table entry of Liu include a destination device identifier which is used to apply the policy to future packets. One of ordinary skill in the art would have found it obvious to do so, as b) virtual networking is a standard feature of networks, and allows for a more dynamic network, and c) this is standard for flow table entries, and would allow for routing of future packets. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 18, Liu and Sharma teach the subject matter of the parent claim(s), as noted above. Liu further discloses
edge nodes; see paragraphs [0174],  [0205], and Fig. 4)

	Regarding claim 20, Liu and Sharma teach the subject matter of the parent claim(s), as noted above. Liu further discloses
	sending an address of the proximate device, an identifier of the proximate device, and an address of the proximate node with the encapsulated packet to the distant node (message includes identification information of the edge node (source node) and characteristic information along with encapsulated packet; see paragraphs [0227] and [0229 – 0230]; characteristic information includes source address; see paragraph [0014]; the Examiner notes that the encapsulated packet would include a source address of the device)

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160087905 A1) in view of Sharma (US 20180337849 A1) and in further view of Kommula (US 20190028345 A1)

	Regarding claim 19, Liu and Sharma teach the subject matter of the parent claim(s), as noted above. Neither Liu nor Sharma explicitly disclose the limitations of claim 19.

	Kommula discloses subject matter relating to virtual networking. Specifically, Kommula discloses:
vTOR switch; see paragraph [0016])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Liu and Sharma with Kommula by specifying that the policy come from a vTOR switch. This claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a) Choudhury - US 20150207677 A1 – Networking policy configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464